       Case 1:20-cv-00502-TCB Document 168 Filed 08/31/21 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION
____________________________________
                                     )
MACHELLE JOSEPH,                     )
                                     )
          Plaintiff,                 )
                                     )
     v.                              )
                                     )
BOARD OF REGENTS OF                  )
THE UNIVERSITY SYSTEM                )
OF GEORGIA and                       ) Civil Action No.:
GEORGIA TECH ATHLETIC                ) 1:20-CV-00502-TCB
ASSOCIATION.                         )
                                     )
                                     )
          Defendants.                )
____________________________________)

    PLAINTIFF’S MOTION FOR SANCTIONS FOR SPOLIATION OF
                         EVIDENCE

      Plaintiff MaChelle Joseph (“Plaintiff”), through undersigned counsel, and

pursuant to Federal Rule of Civil Procedure 37(e) and the Court’s August 11, 2021

Minute Order (Dkt. 167), hereby moves the Court to rule that Defendant Board of

Regents of the University System of Georgia has spoliated evidence and to order

such relief for Plaintiff to cure the prejudice resulting from the destruction of this

evidence. The grounds for this motion are set forth in the attached Brief in Support

of Plaintiff’s Motion for Sanctions for Spoliation of Evidence.
      Case 1:20-cv-00502-TCB Document 168 Filed 08/31/21 Page 2 of 2




                                  Respectfully submitted,

                                  /s/ Colleen E. Coveney
                                  Lisa J. Banks*
                                  banks@kmblegal.com
                                  Colleen E. Coveney
                                  Georgia Bar No. 686460
                                  coveney@kmblegal.com
                                  Joseph Abboud*
                                  abboud@kmblegal.com
                                  Marilyn Robb*
                                  robb@kmblegal.com
                                  Katz, Marshall & Banks, LLP
                                  1718 Connecticut Avenue, NW, Seventh Fl.
                                  Washington, D.C. 20009
                                  Phone: (202) 299-1140
                                  Fax: (202) 299-1148

                                  *(admitted pro hac vice)

                                  Edward D. Buckley
                                  Georgia Bar No. 092750
                                  edbuckley@buckleybeal.com
                                  J. Kyle Brooks
                                  Georgia Bar No. 773561
                                  kbrooks@buckleybeal.com
                                  Buckley Beal LLP
                                  600 Peachtree Street NE, Suite 3900
                                  Atlanta, GA 30308
                                  Telephone: (404) 781-1100
                                  Facsimile: (404) 781-1101

                                  Counsel for Plaintiff

Dated: August 31, 2021




                                    2
